PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/688,040
Filing Date: 19 Nov 2019
Appellant(s): Meskimen et al.



__________________
David K. Purks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 17th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In reference to Appellant's arguments:
Independent Claim 1 is Patentable Over Baltaxe and Rattner 
(1) The Combination of Baltaxe and Rattner Does Not Disclose All Recitations of Claim 1.
Appellant asserts that the cited art fails to teach at least the following features of Claim 1: “perform object recognition limited to within the defined region to identify the defined object.” 
As stated in the Final Office Action, “Baltaxe does not expressly disclose perform object recognition limited to within the defined region to identify the defined object.” (Final Office Action, pg. 3-4). Appellant agrees with the Final Office Action that Baltaxe does not disclose at least the above underlined recitation of Claim 1. However, Appellant contends that Rattner also fails to expressly disclose performing object recognition limited to within the defined region to identify the defined object. 
The Final Office Action states that Rattner discloses the above underlined recitation of Claim 1 in Figures 1, 3-6, and paragraphs [0058], [0065-0067], [0080], [0082], and [0083]. Rattner does not disclose that the passenger face recognition operation is only performed within the seat bounding boxes. Rattner discloses a training phase including performing seat location recognition on all pixels of all lines of an entire video frame, or all pixels of all lines of a sequence of video frames. (See at least Rattner, [0080]). Then, Rattner defines a seat bounding box extending around each identified seat. (See at least Rattner, [0080]). Rattner also discloses a normal phase in which Rattner performs passenger face location recognition on all pixels of all lines of an entire video frame or all pixels of the entirety of a sequence of video frames. (See at least Rattner, [0065-0067] and [0080]). Then, Rattner defines a face bounding box extending around each identified face based on the performance of face location recognition on all the pixels of the entire video frame (a.k.a. current image). (See at least Rattner, [0065-0067] and [0080]). Rattner determines that a particular seat is occupied when one of the face bounding boxes of the current image overlaps one of the seat bounding boxes of previous images. (See at least Rattner, [0068-0070]). However the seat bounding boxes were determined by analyzing all the pixels, one side of a video frame to another side of a video frame, of all lines, top of video frame to bottom of video frame, of those previous images (a.k.a. previous video frames). Importantly, Rattner’s seat location recognition operations and passenger face location recognition operations are both performed on the entirety of the video frames. (See at least Rattner, [0065-0070]). 
Additionally, Rattner discloses a face counter operation in paragraph [0065]. This operation performs face detection on all pixels of all lines of the current image to generate bounding boxes around the detected faces. Then the location of the bounding boxes are then 
To further illustrate these points, Figure 3C is shown below, in which an intermediate level flow chart, acts 331-333 and 341-356 and operation 360 performed by computer 200 of the type shown in FIG. 2A, in some aspects of described embodiments of Rattner.
Act 332 of Figure 3C, and described bed in in paragraph [0064], shows processing of all all pixels of entire image of a video frame to obtain object edges, and not just within the bounding boxes of known or previously defined face locations or seat locations.
Furthermore, since object detection of objects such as faces is performed to the entire
video frame or image in Rattner, Rattner’s disclosure fails to enjoy the potential benefits of computational efficiency and/or accuracy of the object recognition operations processing the video streams and/or to reducing network bandwidth that is used by communication of the video streams when compared to the operations of the object recognition computer of the current application. 
Thus, Rattner fails to teach or disclose “perform object recognition limited to within the defined region to identify the defined object” because Rattner fails to expressly disclose the limitation or the benefit of limiting the performance of object recognition to within the defined region to identify the defined object is improvements to the computational efficiency and/or accuracy of the object recognition operations processing the video streams and/or to reducing network bandwidth that is used by communication of the video streams. 
Therefore, the prior arts’ failure to disclose the recitation of “perform object recognition limited to within the defined region to identify the defined object” means a person of ordinary skill in the art would not have a reason to find Rattner and Baltaxe disclose every limitation of Claim 1. 
For at least the above foregoing reasons, Appellant submits that the combination of Rattner and Baltaxe, either alone or in combination, fails to disclose or suggest the above underlined recitations of Claim 1. Accordingly, Appellant submits the rejection of Claim 1 under 35 U.S.C. 103 be reversed.
 
Examiners Response:
The examiner respectfully disagrees. Rattner does disclose perform object recognition limited to within the defined region to identify the defined object. In particular, Rattner discloses a plurality of bounding boxes representing a region in the frame/image (Rattner Fig. 1, 3-6, ¶0058). A check is made if a bounding box around a face, undetected in a previous frame, now detected in a current 
In other words, object recognition is performed in bounding boxes to identify faces/seats. Therefore, appellant’s arguments are not persuasive and the examiner respectfully request the Board to maintain the rejection of claim 1.

In reference to Appellant's arguments:
Appellant also submits that the Final Office Action fails to demonstrate how a person having ordinary skill in the art [PHOSITA] would combine the disclosures of Baltaxe and Rattner. For example, the MPEP states: 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity.
(MPEP 2143, emphasis added). The MPEP states that the following exemplary rationales may support a conclusion of obviousness:
(A) Combining prior art elements according to known methods to yield predictable results;

(C) Use of known technique to improve similar devices (methods, or products) inthe same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention 

(MPEP 2143(1)). The Final Office Action appears to utilize exemplary rationale (G) shown
above by offering the following teaching, suggestion, or motivation to combine Baltaxe and
Rattner:
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Baltaxe by perform object recognition limited to within the defined region to identify the defined object as disclosed by Rattner. The suggestion/motivation would have been in order to analyze/recognize a plurality of different areas in the video frame that allows multiple objects to be identified thereby increasing the efficiency in identifying a plurality of objects.

(Final Office Action, pg. 4, para. 3). However, no specific sections of Baltaxe or Rattner are directly quoted to support the Final Office Action’s conclusory statement. Thus, for arguments in a Final Office Action based on an obviousness rejection using one of the rationales suggested by the Supreme Court in KSR and discussed herein, the arguments are to adhere to the guidance provided regarding the necessary factual findings (MPEP 2143(D), emphasis added). With regards to option (G) noted above, the MPEP states: 
A statement that modifications of the prior art to meet the claimed invention would have been "well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). “*[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). 

(MPEP 2143.01(VI), emphasis added). Appellant submits that the Final Office Action merely provides the conclusionary statement that PHOSITA would combine the disclosures of Baltaxe and Rattner to “perform object recognition limited to within the defined region to identify the defined object” without providing any factual reasoning as to why a PHOSITA would be motivated to make such a conclusion based on objective findings in Baltaxe and Rattner. Moreover, Baltaxe and Rattner have not supplied one of ordinary skill in the art with a reason or motivation to provide scalable levels of service to improve the user experience. Thus, Appellant submits that the Final Office Action fails to provide prima facie case of obviousness that PHOSITA would be 
For at least the above foregoing reasons, Appellant submits that the Final Office Action has not provided a prima facie basis for rejection of Claim 1 under 35 U.S.C. 103. Accordingly, Appellant submits the rejection of Claim 1 under 35 U.S.C. 103 be reversed.

Examiners Response:
In response to appellant’s argument that “Baltaxe and Rattner have not supplied one of ordinary skill in the art with a reason or motivation to provide scalable levels of service to improve the user experience”, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to appellant’s arguments that the rejection on obviousness cannot be sustained with mere conclusory statements, the office action resolves the Graham inquiries articulating the reasoning with some rational underpinning to support the legal conclusion of obviousness (In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, limiting the object recognition to different areas/regions/boxes allow multiple objects to be identified thereby increasing the efficiency in identifying plurality of objects. Furthermore, KSR forecloses the argument that a specific teaching is required for a finding of obviousness.  KSR, 127 S. Ct. at 1741, USPQ2d at 1396. Therefore, the office action does provide the prima facie case of obviousness that a person of ordinary skilled in the art before the effective filing date of the claimed invention would be motivated to combine the disclosures of Baltaxe and Rattner. 

In reference to Appellant's arguments:
Claim 20 contains similar limitations to Claim 1, including the above-underlined recitations that the object recognition computer performs operations to retrieve from a data structure information that defines a region within video frames of the video stream where object recognition is to be performed to attempt to identify a defined object associated with the at least one passenger seat, and performs object recognition limited to within the defined region to identify the defined object. In the rejection of Claim 20, the Examiner has cited the same sections of Baltaxe and Rattner that were relied upon for the rejection of Claim 1 for supposed teachings of the above-underlined limitations of Claim 20. The Examiner has conceded and Appellant has determined that these recitations are not disclosed by the other cited reference to Mondragon. For at least the reasons explained above for Claim 1, Appellant submits that the combination of Baltaxe, Mondragon, and Rattner fails to disclose or suggest at least the above underlined recitations of Claim 20. 
Moreover, Appellant submits that the Final Office Action has not provided a prima facie basis for rejection of Claim 20 under 35 U.S.C. 103. 
Accordingly, Appellant requests the rejection of Claim 20 under 35 U.S.C. 103 be reversed.
 
Examiners Response:
The examiner respectfully requests the Board to maintain the rejection of claim 20 for at least the reasons discussed with respect to claim 1.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
Conferees:
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.